Por cuaNto, una sentencia ordenando la concesión de ali-mentos provisionales no es cosa juzgada en el sentido en que lo son otras determinadas sentencias;
Por cuanto, la resolución que fija la cuantía de alimen-tos provisionales, como un injunction en ciertos casos es continua y fia de considerarse como- que procede de un día a otro, algo parecido a alimentos en un caso de divorcio;
Por cuanto, en el Código de Enjuiciamiento Civil nada existe que sea obstáculo para la corte poder enmendar una orden sobre alimentos provisionales a virtud de moción;
Vistos los casos de Alcaide v. Alcaide, 25 D.P.R. 310; Molinari v. López Acosta, 20 D.P.R. 510; Ríos v. Rosaly, 27 D.P.R. 537, debe confirmarse la sentencia.